6-9-2009 MINNESOTA POWER AND AFFILIATED COMPANIES RETIREMENT SAVINGS AND STOCK OWNERSHIP PLAN (Amendment and Restatement Effective January 1, 2009) MINNESOTA POWER AND AFFILIATED COMPANIES RETIREMENT SAVINGS AND STOCK OWNERSHIP PLAN Table of Contents ARTICLE I GENERAL 1 Sec. 1.1 Name of Plan 1 Sec. 1.2 Purpose 1 Sec. 1.3 Background and Effective Dates 1 Sec. 1.4 Company 1 Sec. 1.5 Construction and Applicable Law 1 Sec. 1.6 Transition Rules 2 ARTICLE II DEFINITIONS 3 Sec. 2.1 Account 3 Sec. 2.2 Active Participant 3 Sec. 2.3 Administrative Delegate 3 Sec. 2.4 After Tax Contributions 3 Sec. 2.5 Aggregate Continuous Service 3 Sec. 2.6 Annual Pay 3 Sec. 2.7 Bargaining Unit Employee 4 Sec. 2.8 Before Tax Contributions 4 Sec. 2. 9 Beneficiary 4 Sec. 2.10 Code 4 Sec. 2.11 Committee 4 Sec. 2.12 Common Control 4 Sec. 2.13 Company Stock 4 Sec. 2.14 Employment Commencement Date 4 Sec. 2.15 ERISA 5 Sec. 2.16 ESOP 5 Sec. 2.17 Exempt Loan 5 Sec. 2.18 Flexible Compensation Program 6 Sec. 2.19 Fund 6 Sec. 2.20 Group I Participant 6 Sec. 2.21 Group II Participant 7 Sec. 2.22 Highly Compensated Employe 7 Sec. 2.23 Leased Employee 7 Sec. 2.24 Named Fiduciary 7 Sec. 2.25 Non-Bargaining Unit Employee 7 Sec. 2.26 Non-Highly Compensated Employee 8 Sec. 2.27 Normal Retirement Age 8 Sec. 2.28 Participant 8 Sec. 2.29 Participating Employer 8 Sec. 2.30 Partnership Allocation 8 Sec. 2.31 Period of Continuous Service 8 Sec. 2.32 Periodic Pay 8 Sec. 2.33 Plan Year 8 Sec. 2.34 Qualified Employee 8 Sec. 2.35 Recognized Break in Service 9 Sec. 2.36 Results Sharing Award 9 Sec. 2.37 Retirement Plan A 9 Sec. 2.38 Retirement Plan B 9 Sec. 2.37 Rollover Contributions 9 Sec. 2.38 Roth 401(k) Contributions 9 Sec. 2.39 Salary 9 Sec. 2.40 Supplemental Retirement Plan 10 Sec. 2.41 Termination of Employment 10 Sec. 2.42 Testing Wages 10 Sec. 2.43 Total Disability 10 Sec. 2.44 Trust Agreement 10 Sec. 2.45 Trustee 11 Sec. 2.48 Unallocated Reserve 11 Sec. 2.49 Valuation Date 11 ARTICLE III PLAN PARTICIPATION 12 Sec. 3.1 Eligibility for Participation 12 Sec. 3.2 Duration of Participation 13 Sec. 3.3 Reemployment 13 Sec. 3.4 No Guarantee of Employment 13 ARTICLE IV ESOP PROVISIONS 14 Sec. 4.1 Leveraged Stock Acquisitions 14 Sec. 4.2 Leveraged ESOP Contributions 14 Sec. 4.3 Application of Dividends 14 Sec. 4.4 Allocations 15 Sec. 4.5 Time of Contributions 21 Sec. 4.6 Long Term Disability Allocations 21 ARTICLE V PARTICIPANT CONTRIBUTIONS 22 Sec. 5.1 Before Tax Contributions 22 Sec. 5.2 After Tax Contributions 23 Sec. 5.3 Rollover Contributions 23 Sec. 5.4 Roth 401(k) Contributions 24 Sec. 5.5 Amounts Paid After Termination of Employment 24 ARTICLE VI LIMITS ON ALLOCATIONS AND BENEFITS 25 Sec. 6.1 Limitation on Allocations 25 Sec. 6.2 Limit on Before Tax Contributions 26 Sec. 6.3 Return of Excess Deferrals 26 Sec. 6.4 Adjustment of Matching Allocations Required by Code § 401(m) 27 Sec. 6.5 Adjustment of Before Tax Contributions Required by Code § 401(k) 29 Sec. 6.6 Testing Arrangements If Employer Has More Than One Plan 32 ARTICLE VII INDIVIDUAL ACCOUNTS 33 Sec. 7.1 Accounts for Participants 33 Sec. 7.2 Investment of Accounts 34 Sec. 7.3 Investment Funds 34 Sec. 7.4 Valuation of Accounts 35 Sec. 7.5 Provisions Regarding ADESA Spin-Off 35 ARTICLE VIII DESIGNATION OF BENEFICIARY 37 Sec. 8.1 Persons Eligible to Designate 37 Sec. 8.2 Special Requirements for Married Participants 37 Sec. 8.3 Form and Method of Designation 37 Sec. 8.4 No Effective Designation 37 Sec. 8.5 Beneficiary May Designate 37 ARTICLE IX BENEFIT REQUIREMENTS 38 Sec. 9.1 Benefit Upon Termination of Employment 38 Sec. 9.2 Death 38 Sec. 9.3 Termination of Employment Prior to July 1, 2001 38 ARTICLE X DISTRIBUTION OF BENEFITS 39 Sec. 10.1 Distribution Following Termination of Employment 39 Sec. 10.2 Accounts Totaling $1,000 or Less 41 Sec. 10.3 Form of Distribution 41 Sec. 10.4 Accounting Following Termination of Employment 41 Sec. 10.5 Reemployment 41 Sec. 10.6 Source of Benefits 41 Sec. 10.7 Incompetent Payee 41 Sec. 10.8 Benefits May Not Be Assigned or Alienated 42 Sec. 10.9 Payment of Taxes 42 Sec. 10.10 Conditions Precedent 42 Sec. 10.11 Withdrawals Before Termination of Employment 42 Sec. 10.12 Dividend Withdrawals 43 Sec. 10.13 Rollovers to Other Qualified Plans 43 Sec. 10.14 Lost Participants 44 ARTICLE XI LOANS TO PARTICIPANTS 45 Sec. 11.1 Loans to Participants 45 ARTICLE XII FUND 47 Sec. 12.1 Composition 47 Sec. 12.2 Trustee 47 Sec. 12.3 Compensation and Expenses of Trustee 47 Sec. 12.4 Investment in Company Stock 47 Sec. 12.5 No Diversion 47 Sec. 12.6 Voting of Company Stock 48 Sec. 12.7 Tender or Exchange Offers Regarding Company Stock 49 Sec. 12.8 Nonterminable ESOP Protections 50 Sec. 12.9 Other ESOP Provisions 50 ARTICLE XIII ADMINISTRATION OF PLAN 51 Sec. 13.1 Administration by Company 51 Sec. 13.2 Certain Fiduciary Provisions 51 Sec. 13.3 Evidence 52 Sec. 13.4 Correction of Errors 52 Sec. 13.5 Records 52 Sec. 13.6 Claims Procedure 52 Sec. 13.7 Bonding 52 Sec. 13.8 Waiver of Notice 53 Sec. 13.9 Agent for Legal Process 53 Sec. 13.10 Indemnification 53 Sec. 13.11 Benefits for Reemployed Veterans 53 Sec. 13.12 Application of Forfeitures 55 ARTICLE XIV AMENDMENT, TERMINATION, MERGER 56 Sec. 14.1 Amendment 56 Sec. 14.2 Permanent Discontinuance of Contributions 56 Sec. 14.3 Termination 56 Sec. 14.4 Partial Termination 56 Sec. 14.5 Merger, Consolidation, or Transfer of Plan Assets 56 Sec. 14.6 Deferral of Distributions 56 ARTICLE XV TOP-HEAVY PLAN PROVISIONS 58 Sec. 15.1 Key Employee Defined 58 Sec. 15.2 Determination of Top-Heavy Status 58 Sec. 15.3 Minimum Contribution Requirement 59 Sec. 15.4 Definition of Employer 60 Sec. 15.5 Exception for Collective Bargaining Unit 60 SCHEDULE 1 PARTICIPATING EMPLOYERS 61 MINNESOTA POWER AND AFFILIATED COMPANIES RETIREMENT SAVINGS AND STOCK OWNERSHIP PLAN (Amendment and Restatement Effective January 1, 2009) ARTICLE I GENERAL Sec. 1.1Name of Plan.The name of the stock bonus and employee stock ownership plan set forth herein is “Minnesota Power and Affiliated Companies Retirement Savings and Stock Ownership Plan.”It is sometimes herein referred to as the “Plan.” Sec. 1.2Purpose.The purposes of the Plan are to provide eligible employees with a means to acquire an ownership interest in the Company, to share in the growth and prosperity of the Company and its subsidiaries, and to supplement retirement income. Sec. 1.3Background and Effective Dates.The Plan is the result of the January 1, 2002 merger of the Minnesota Power and Affiliated
